UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2274



BETTY T. GORDON,

                                              Plaintiff - Appellant,

          versus

E. I. DUPONT DE NEMOURS AND COMPANY, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Chief District
Judge. (CA-94-50)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Betty T. Gordon, Appellant Pro Se. Patricia Kyle Epps, Hill B.
Wellford, Jr., Wood Walter Lay, HUNTON & WILLIAMS, Richmond,
Virginia, for Appellee.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on her 42 U.S.C.A. § 12101-12213 (West 1990) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Gordon v. E. I. Dupont De Nemours & Co., No. CA-94-

50 (W. D. Va. May 26, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2